DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 29 January 2021. As directed by the amendment: claims 1, 3, 13, and 15 have been amended. Thus claims 1-20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 2010/0168683 A1) in view of Schiendzielorz (US 2017/0258994 A1) and Chiang (US 2009/0028824 A1).
Regarding claim 1, Cabiri discloses a drug delivery device (Fig 2) comprising: a drug container (12 Fig 2) containing a fluid [0021]; a drive system (“a motor” [0023]); a power and control system (“a battery and a control unit” [0023]); and a needle insertion mechanism (20 Fig 2) configured to be mechanically activated by a user (button 22 Fig 2 is pressed by a user) and comprising a mechanical trigger (22, 24, 26 Fig 4) in operable arrangement with the power and control system [0023]; wherein activation of the needle insertion mechanism causes a cannula to be inserted into a target (“The activation mechanism 20 is configured to insert a cannula and/or a needle through the subject's skin” [0022]), the power and control system enters a delivery mode in which the power and control system causes the drive system to initiate delivery of the fluid from the drug container through the needle insertion mechanism and to the target (“After the needle has penetrated the skin of the patient, the control unit controls operation of the motor to administer a controlled amount of the substance to the patient” [0023]). However, fails to disclose a timer, wherein activation of the needle insertion mechanism causes, concurrently with the insertion of the cannula into the target, the power and control system to enter a delay mode for a predetermined duration which is monitored by the timer and further wherein the delivery mode is entered at the completion of the predetermined duration, and the mechanical trigger of the needle insertion mechanism acting upon the power and control system to activate the power and control system to enter the delay mode.
Schiendzielorz teaches a timer (“where a timer is started when the needle insertion is detected to be complete” [0052]), wherein activation of the needle insertion mechanism causes, concurrently with the insertion of the cannula into the target, the power and control system to enter a delay mode ([0052] the timer starts when the needle is inserted) and further wherein the delivery mode is entered at the completion of the predetermined duration (“the medicament delivery may start 5 or 10 seconds after the needle insertion is detected to be complete” [0052]). It would have been obvious to one of ordinary skill at the time of effective filing to include the time and the delay feature of Schiendzielorz in the device of Cabiri to allow the user more control over the delivery of medication from the device. Schiendzielorz further teaches the needle insertion mechanism acting upon the power and control system to activate the power and control system to enter the delay mode (“the controller 101, detects that the needle insertion is complete. This may occur for instance using feedback from the needle insertion mechanism driver 112, or using feedback from the needle insertion mechanism 111 or through a separate sensor” [0051], “the medicament delivery may start 5 or 10 seconds after the needle insertion is detected to be complete” [0052]). However fails to teach it is the mechanical trigger of the needle insertion mechanism acting upon the power and control system.
 Chiang teaches a mechanical trigger (movable portion 424 Fig 4a) of a needle insertion mechanism (Fig 4) acting upon a power system (464, 402 Fig 4a) to indicate needle insertion is complete (Figs 4a-4c, [0090]). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Cabiri to include the mechanical triggering arrangement of Chiang to indicate when needle insertion is complete as necessitated by the mechanism of Schiendzielorz.
Regarding claim 2, modified Cabiri teaches the drug delivery device of claim 1. Modified Cabiri further teaches further comprising a status switch (Chiang- 464 Fig 4a) and wherein actuation of the status switch causes the power and control system to enter the delay mode (the switch of Chiang implemented into the device of modified Cabiri results in actuating the switch causes the power and control system to enter the delay mode).
Regarding claim 3, modified Cabiri teaches the drug delivery device of claim 2. Modified Cabiri further teaches wherein the status switch (Chiang- 464 Fig 4a) is configured to be actuated by contact with the trigger of the needle insertion mechanism (Chiang- when the trigger 424 of the needle insertion mechanism is pressed the contacts 464 Fig 4a connect) after activation of the needle insertion mechanism (the switch of Chiang implemented into the device of modified Cabiri results in actuating the switch causes the power and control system to enter the delay mode).
Regarding claim 4, modified Cabiri teaches the drug delivery device of claim 3. Cabiri further teaches wherein the needle insertion mechanism is a rotational needle insertion mechanism (“rotate counterclockwise” [0030]) and rotation of a portion of the needle insertion mechanism causes contact with the status switch (the switch of Chiang implemented into the device of modified Cabiri results in rotation of the needle insertion mechanism of Cabiri causing connection between the contacts of Chiang).
Regarding claim 7, modified Cabiri teaches the drug delivery device of claim 1. Cabiri further teaches wherein the drive system causes a bolus delivery of the fluid [0023]. 
Regarding claim 13, Cabiri discloses a method of drug delivery comprising:-3- 3272567.v1Docket No.: 5474.1068-002inserting a cannula into a target upon manual activation of a needle insertion mechanism by a user (“The activation mechanism 20 is configured to insert a cannula and/or a needle through the subject's skin” [0022], button 22 Fig 2 is pressed by a user); entering a delivery mode of a power and control system (“a battery and a control unit” [0023]); and upon entering the delivery mode, activating a drive system (“a motor” [0023]) to initiate delivery of a fluid from a drug container (12 Fig 2), through the needle insertion mechanism and to a target (“the control unit controls operation of the motor to administer a controlled amount of the substance to the patient” [0023]). However fails to disclose activating a power and control system to enter a delay mode upon activation of the needle insertion mechanism and concurrently with insertion of the cannula, manual activation of the needle insertion mechanism causing (101 Fig 1) to enter a delay mode upon activation of the needle insertion mechanism and concurrently with insertion of the cannula ([0052] the timer starts when the needle is inserted); entering the delivery mode of the power and control system at the completion of a predetermined duration of the delivery mode (“the medicament delivery may start 5 or 10 seconds after the needle insertion is detected to be complete” [0052]). It would have been obvious to one of ordinary skill at the time of effective filing to include the time and the delay feature of Schiendzielorz in the device of Cabiri to allow the user more control over the delivery of medication from the device. Schiendzielorz further teaches the activation of the needle insertion mechanism acting upon the power and control system to activate the power and control system to enter the delay mode (“the controller 101, detects that the needle insertion is complete. This may occur for instance using feedback from the needle insertion mechanism driver 112, or using feedback from the needle insertion mechanism 111 or through a separate sensor” [0051], “the medicament delivery may start 5 or 10 seconds after the needle insertion is detected to be complete” [0052]). However fails to teach it is the mechanical trigger of the needle insertion mechanism acting upon the power and control system.
Chiang teaches a mechanical trigger (movable portion 424 Fig 4a) of a needle insertion mechanism (Fig 4) acting upon a power system (464, 402 Fig 4a) to indicate needle insertion is complete (Figs 4a-4c, [0090]). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Cabiri to include the mechanical triggering arrangement of Chiang to indicate when needle insertion is complete as necessitated by the mechanism of Schiendzielorz.
Regarding claim 14, modified Cabiri teaches the method of claim 13. Modified Cabiri further teaches further comprising actuating a status switch (Chiang- 464 Fig 4a).  
Regarding claim 15, modified Cabiri teaches the method of claim 14. Modified Cabiri further teaches wherein the status switch (Chiang- 464 Fig 4a) is actuated by contact with the trigger of the needle insertion mechanism (Chiang- when the trigger 424 of the needle insertion mechanism is pressed the contacts 464 Fig 4a connect).
Claims 5, 6, 8, 11, 12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 2010/0168683 A1) in view of Schiendzielorz (US 2017/0258994 A1), Chiang (US 2009/0028824 A1) and Both et al. (US 2011/0166512 A1). 
Regarding claim 5, modified Cabiri teaches the drug delivery device of claim 1. However, fails to disclose while in the delay mode the power and control system intermittently enters a communication mode in which the power and control system provides a delay mode indicator. 
Both et al. teaches the power and control system (18 “power pack”, 40 “control unit” Fig 5) intermittently enters a communication mode (¶0099, “flashing light”) in which the power and control system provides a mode indicator (28, Fig 2 ¶0106). It would have been obvious to one of ordinary skill at the time of effective filing for while in the delay mode the power and control system intermittently enters a communication mode in which the power and control system provides a delay mode indicator to indicate the status of the device to the user so the user doesn’t move the device out of position at the wrong time.
Regarding claim 6, modified Cabiri teaches the drug delivery device of claim 5. Both et al. further teaches the delay mode indicator is a visual indication (28 Fig 2, ¶0046 “LEDs”).
Regarding claim 8, modified Cabiri teaches the drug delivery device of claim 1. However, fails to disclose the power and control system causes activation of an end-of-delivery indicator at completion of delivery of the fluid.
(18 “power pack”, 40 “control unit” Fig 5) that can cause activation of an end-of-delivery indicator at completion of delivery of the fluid (¶0045 “okay-to-remove status signal”). It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to cause activation of an end-of-delivery indicator at completion of delivery of the fluid to indicate to the user when it is okay to remove the device.
Regarding claim 11, modified Cabiri discloses the drug delivery device of claim 1. However, fails to disclose the power and control system causes activation of a delivery mode indicator upon entering the delivery mode.
Both et al. teaches the power and control system (18 “power pack”, 40 “control unit” Fig 5) causes activation of a delivery mode indicator upon entering the delivery mode (¶0042 “dispensing status signal”). It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to be able to cause activation of a delivery mode indicator upon entering the delivery mode to indicate to the user the dispensing status so the user does not remove the device during delivery accidentally.
Regarding claim 12, modified Cabiri discloses the drug delivery device of claim 11. Both et al. further teaches the delivery mode indicator is a visual indication (¶0045 “flashing yellow light”).
Regarding claim 16, modified Cabiri teaches the method of claim 14. However, fails to disclose while in the delay mode, the power and control system intermittently entering a communication mode to provide a delay mode indicator.  
Both et al. teaches a power and control system (18 “power pack”, 40 “control unit” Fig 5) intermittently enters a communication mode (¶0099, “flashing light”) to provide a mode indicator (28, Fig 2 ¶0106). It would have been obvious to one of ordinary skill at the time of effective filing to provide a mode indicator to indicate the delay mode so the user does not move the device out of position at the wrong time.
Regarding claim 18, modified Cabiri teaches the method of claim 13. However, fails to disclose the power and control system causing activation of a delivery mode indicator upon entering the delivery mode.  
Both et al. teaches a power and control system (18 “power pack”, 40 “control unit” Fig 5) causing activation of a delivery mode indicator upon entering the delivery mode (¶0042 “dispensing status signal”). It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to cause activation of a delivery mode indicator upon entering the delivery mode to indicate to the user the dispensing status so the user does not remove the device during delivery accidentally.
Regarding claim 19, modified Cabiri teaches the method of claim 13. However, fails to disclose the power and control system causes activation of a needle insertion mechanism (NIM) request notification if the needle insertion mechanism is not activated within a predetermined time after activation of the power and control system.  
Both et al. teaches the power and control system (18 “power pack”, 40 “control unit” Fig 5) causes activation of a NIM request notification (“no body contact signal”, ¶0045) if the needle insertion mechanism is not activated within a predetermined time (immediately) after activation of the power and control system. It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to cause causing activation of a NIM request notification if the needle insertion mechanism is not activated within a predetermined time after activation of the power and control system to alert the user that there is no body contact and prompt action.
Regarding claim 20, modified Cabiri teaches the method of claim 13. However, fails to disclose the power and control system causing activation of an end-of-delivery indicator at completion of delivery of the fluid.
(18 “power pack”, 40 “control unit” Fig 5) causing activation of an end-of-delivery indicator at completion of delivery of the fluid (¶0045 “okay-to-remove status signal”). It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to cause activation of an end-of-delivery indicator at completion of delivery of the fluid to indicate to the user when it is okay to remove the device.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 2010/0168683 A1) in view of Schiendzielorz (US 2017/0258994 A1), Chiang (US 2009/0028824 A1), and Cabiri (US 2011/0178472 A1), hereinafter Cabiri ‘472.
Regarding claim 9, modified Cabiri discloses the drug delivery device of claim 1. Cabiri further teaches further comprising an on-body sensor (32 Fig 3), the on-body sensor configured to detect proximity of the drug delivery device to the target [0004]. However, fails to disclose actuation of the on-body sensor causing activation of the power and control system. 
Cabiri ‘472 discloses an on-body sensor (32 Fig 6), the on-body sensor configured to detect proximity of the drug delivery device to the target, actuation of the on-body sensor causing activation of the power and control system (32, 78 Fig 6, ¶0034).  It would have been obvious to one of ordinary skill at the time of effective filing to include an on body sensor configured as above to control deployment of a needle or cannula and prevent accidental deployment when the device is not placed on the skin.
Regarding claim 17, modified Cabiri teaches the method of claim 13. Cabiri further teaches further comprising actuating an on-body sensor (32 Fig 3). However, fails to disclose actuation of the on-body sensor causing activation of the power and control system. 
Cabiri ‘472 discloses an on-body sensor (32 Fig 6), the on-body sensor configured to detect proximity of the drug delivery device to the target, actuation of the on-body sensor causing activation of the power and control system (32, 78 Fig 6, ¶0034).  It would have been obvious to one of ordinary skill .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 2010/0168683 A1) in view of Schiendzielorz (US 2017/0258994 A1), Chiang (US 2009/0028824 A1), Cabiri ‘472 (US 2011/0178472 A1), and Both et al. (US 2011/0166512 A1).
Regarding claim 10, modified Cabiri discloses the drug delivery device of claim 9. However, fails to disclose the power and control system causes activation of a needle insertion mechanism (NIM) request notification if the needle insertion mechanism is not activated within a predetermined time after activation of the power and control system.  
Both et al. discloses a power and control system (18 “power pack”, 40 “control unit” Fig 5) that could cause activation of a needle insertion mechanism (NIM) request notification (“no body contact signal” [0045]) if the needle insertion mechanism is not activated within a predetermined time (immediately being the time taught, however, any predetermined time is possible considering the timing capabilities describes in other functions) after activation of the power and control system. It would have been obvious to one of ordinary skill at the time of effective filing for the power and control system to be able to cause activation of a NIM request notification if the needle insertion mechanism is not activated within a predetermined time after activation of the power and control system to alert the user that there is no body contact and prompt action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783